Case 7:19-mj-03189 Document 1 Filed on 12/31/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Angel Arturo De Leon-Xicay

Case Number: M-19- 21Q@q -M

\

IAE YOB: 1988
Guatemala
(Name and Address of Defendant)

], the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 30, 2019 _ in Hidalgo County, in

the Southern District of __Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; ‘

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Angel Arturo De Leon-Xicay was encountered by Border Patrol Agents near Hidalgo, Texas on December 30, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 30, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on June 6, 2019 through Alexandria, Louisiana. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On April 21, 2017 the defendant was convicted of 8 USC 1326, Reentry of Removed Alien and sentenced to eight
(8) months confinement.

Continued on the attached sheet and made a part of this complaint:

    
 

Signature

 

Sworn to before me and subscribed in m Kellen Meador «ay

 

: Printed Name of Complainant
December 31, 2019 P

 

 

Date

Juan F. Alanis _ U.S. Magistrate Judge 4 .

Name and Title of Judicial Officer oC Signature of Judicial Officer
